ORDER
PER CURIAM.
Otis Gene Priebe and Evelyn R. Priebe (hereinafter, and collectively, “Appellant”) executed a release with Firstar Bank Missouri, N.A.1 (hereinafter, “Bank”). Appellant brought this action for an accounting. Following a bench trial, the trial court issued its judgment denying Appellant’s motion to dismiss and request for an accounting.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Firstar Bank Missouri, N.A. now is doing business as U.S. Bank.